UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: January 31, 2011 – March 31, 2011 Item 1.Schedule of Investments. AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS MARCH 31, 2011 (Unaudited) Shares Security Description Value Common Stock - 77.0% Communications - 0.5% Motorola Solutions, Inc. (a) $ News Corp., Class A Consumer Discretionary - 17.0% Apollo Group, Inc., Class A (a) Bridgepoint Education, Inc. (a) Career Education Corp. (a) Coach, Inc. Comcast Corp., Class A Cooper-Standard Holding, Inc. (a) Costco Wholesale Corp. CVS Caremark Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) DR Horton, Inc. Gruma S.A.B. de C.V., ADR (a) H&R Block, Inc. Home Depot, Inc. ITT Educational Services, Inc. (a) Lincoln Educational Services Corp. Lowe's Cos., Inc. McDonald's Corp. NIKE, Inc., Class B Sally Beauty Holdings, Inc. (a) Strayer Education, Inc. The Andersons, Inc. The Interpublic Group of Cos., Inc. Time Warner Cable, Inc. Time Warner, Inc. Toyota Motor Corp., ADR Universal Technical Institute, Inc. (a) Value Line, Inc. Wal-Mart Stores, Inc. Weight Watchers International, Inc. Yum! Brands, Inc. Consumer Staples - 17.3% Alliance One International, Inc. (a) Altria Group, Inc. British American Tobacco PLC, ADR China New Borun Corp., ADR (a) Columbia Sportswear Co. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Fortune Brands, Inc. Kraft Foods, Inc. Manpower, Inc. National Beverage Corp. (a) Nestle SA, ADR Paychex, Inc. PepsiCo, Inc. Philip Morris International, Inc. Pilgrim's Pride Corp. (a) PRGX Global, Inc. (a) Ralcorp Holdings, Inc. (a) Safeway, Inc. SAIC, Inc. (a) Sara Lee Corp. Tesco PLC, ADR The Coca-Cola Co. The J.M. Smucker Co. The Kroger Co. The Procter & Gamble Co. The Western Union Co. Unilever NV, ADR Energy - 5.6% BP PLC, ADR Chevron Corp. ConocoPhillips Exxon Mobil Corp. Gazprom Neft JSC, ADR Lukoil OAO, ADR PetroChina Co., Ltd., ADR Petroleo Brasileiro SA, ADR Surgutneftegas OJSC, ADR Transocean, Ltd. (a) Valero Energy Corp. Willbros Group, Inc. (a) Financials - 9.7% Aflac, Inc. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Citigroup, Inc. (a) Marsh & McLennan Cos., Inc. Mastercard, Inc., Class A Mercury General Corp. The Bank of New York Mellon Corp. The Travelers Cos., Inc. TNS, Inc. (a) Unum Group Visa, Inc., Class A Waddell & Reed Financial, Inc., Class A Washington Federal, Inc. West Coast Bancorp (a) Health Care - 13.3% Abbott Laboratories Alkermes, Inc. (a) Amgen, Inc. (a) BioScrip, Inc. (a) CareFusion Corp. (a) Coventry Health Care, Inc. (a) Express Scripts, Inc. (a) GlaxoSmithKline PLC, ADR Johnson & Johnson Medco Health Solutions, Inc. (a) Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Zimmer Holdings, Inc. (a) Industrials - 3.0% AGCO Corp. (a) Byd Co., Ltd., Class H (a) General Electric Co. Granite Construction, Inc. Illinois Tool Works, Inc. ITT Corp. POSCO, ADR Potash Corp. of Saskatchewan, Inc. Raytheon Co. Textainer Group Holdings, Ltd. The Boeing Co. United Parcel Service, Inc., Class B Information Technology - 3.4% Automatic Data Processing, Inc. Dell, Inc. (a) Intel Corp. Microsoft Corp. MoneyGram International, Inc. (a) Verisk Analytics, Inc., Class A (a) Materials - 3.6% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A (a) Precision Castparts Corp. The Dow Chemical Co. Vale SA, ADR Telecommunications - 3.4% AT&T, Inc. SK Telecom Co., Ltd., ADR Tele Norte Leste Participacoes SA, ADR Telefonos de Mexico SAB de CV, ADR, Class L Verizon Communications, Inc. Utilities - 0.2% FirstService Corp. (a) Total Common Stock (Cost $91,424,607) Principal Security Description Rate Maturity Value Fixed Income Securities - 12.2% Corporate Non-Convertible Bonds - 11.1% Consumer Staples - 2.8% $ American Stores Co. % 05/01/17 Constellation Brands, Inc. 05/15/17 Kraft Foods, Inc. 11/01/11 Smithfield Foods, Inc., Series B 05/15/13 SUPERVALU, Inc. 11/15/14 SUPERVALU, Inc. 05/01/16 Tyson Foods, Inc. 10/01/11 Energy - 1.4% BP Capital Markets PLC 11/07/13 El Paso Corp. 02/15/27 El Paso Performance-Linked Trust (b) 07/15/11 Financials - 3.4% American Express Credit Corp., Series C 08/20/13 Hartford Financial Services Group, Inc. 10/15/11 Hartford Financial Services Group, Inc. 10/15/16 Hartford Financial Services Group, Inc. 03/15/18 Janus Capital Group, Inc. 06/15/17 Weyerhaeuser Co. 03/15/25 Zions Bancorporation 11/16/15 Health Care - 1.2% Health Management Associates, Inc. 04/15/16 UnitedHealth Group, Inc. 03/15/15 WellPoint, Inc. 12/15/14 WellPoint, Inc. 01/15/16 Industrials - 1.0% Johnson Controls, Inc. 09/15/13 Waste Management, Inc. 11/15/12 Materials - 0.8% The Dow Chemical Co. 05/15/18 Willamette Industries, Inc. 10/01/21 Utilities - 0.5% Constellation Energy Group, Inc. 06/15/15 Energy Future Holdings Corp. 10/15/19 Energy Future Intermediate Holding Co., LLC 10/15/19 Nevada Power Co., Series L 01/15/15 Total Corporate Non-Convertible Bonds (Cost $13,884,094) Foreign Municipal Bonds - 0.9% Ontario Hydro Residual Strip (Canada) (c) 5.47-5.65 11/27/20 Ontario Hydro Residual Strip (Canada) (c) 10/15/21 Ontario Hydro Residual Strip (Canada) (c) 08/18/22 Ontario Hydro Residual Strip (Canada), Series OC20 (c) 10/01/20 Total Foreign Municipal Bonds (Cost $826,886) Municipal Bonds - 0.2% Ohio - 0.2% Buckeye Tobacco Settlement Financing Authority (Cost $374,116) 06/01/47 Total Fixed Income Securities (Cost $15,085,096) Shares Security Description Value Money Market Funds - 0.0% 31 Schwab Government Money Fund, 0.01% (d) (Cost $31) 31 Total Investments - 89.2% (Cost $106,509,734)* $ Other Assets & Liabilities, Net – 10.8% Net Assets – 100.0% $ ADR American Depository Receipt LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $1,294,469 or 0.9% of net assets. (c) Zero coupon bond. Interest rate presented is yield to maturity. (d) Variable rate security. Rate presented is as of March 31, 2011. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunications - - Utilities - - Corporate Non-Convertible Bonds - - Foreign Municipal Bonds - - Municipal Bonds - - Money Market Funds - 31 - 31 Total Investments At Value $ $ $ - $ The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Corporate Non-Convertible Bonds Balance as of 06/30/10 $ Accrued Accretion/(Amortization) - Realized Gain/(Loss) - Change in Unrealized Appreciation/(Depreciation) - Purchases - Sales - Transfers In/(Out) ) Balance as of 03/31/11 $ - Net change in unrealized appreciation/(depreciation) from investments held as of 03/31/11 $ - THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT PREMIER GROWTH FUND SCHEDULE OF INVESTMENTS MARCH 31, 2011 (Unaudited) Shares Security Description Value Common Stock - 99.8% Biotechnology - 1.4% Celgene Corp. (a) $ Business Services - 9.5% Expeditors International of Washington, Inc. Healthcare Services Group, Inc. Stericycle, Inc. (a) Chemicals - 2.8% Ecolab, Inc. Potash Corp. of Saskatchewan, Inc. Communications Equipment - 1.3% ADTRAN, Inc. Computer Software - 6.2% ANSYS, Inc. (a) DealerTrack Holdings, Inc. (a) Data Networking - 1.1% Cisco Systems, Inc. Distribution and Industrial Supplies - 8.4% Beacon Roofing Supply, Inc. (a) Fastenal Co. Distributors - 1.3% LKQ Corp. (a) Educational Services - 3.6% American Public Education, Inc. (a) K12, Inc. (a) National American University Holdings, Inc. Electrical Equipment - 1.1% Quanta Services, Inc. (a) Electronics - 3.9% Intel Corp. Trimble Navigation, Ltd. (a) Energy Equipment and Services - 9.2% Core Laboratories NV Schlumberger, Ltd. Unit Corp. (a) Energy Sources - 6.0% Apache Corp. Ultra Petroleum Corp. (a) Financial Services - 7.9% T. Rowe Price Group, Inc. Visa, Inc., Class A Industrial Applications - 7.3% II-VI, Inc. (a) Roper Industries, Inc. Infrastructure - 4.2% Jacobs Engineering Group, Inc. (a) Insurance - 2.4% Markel Corp. (a) Life Sciences - 9.0% IDEXX Laboratories, Inc. (a) Techne Corp. Medical Products - 3.0% ResMed, Inc. (a) Pharmaceuticals - 1.1% Teva Pharmaceutical Industries, Ltd., ADR Road and Rail - 1.1% Landstar System, Inc. Wireless Telecommunication Services - 8.0% American Tower Corp., Class A (a) QUALCOMM, Inc. Total Common Stock (Cost $119,547,263) Total Investments - 99.8% (Cost $119,547,263)* $ Other Assets & Liabilities, Net – 0.2% Net Assets – 100.0% $ ADRAmerican Depository Receipt (a)Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Investments $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDEN LARGE CAP CORE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2011 (Unaudited) Shares Security Description Value Common Stock - 99.0% Consumer Discretionary - 12.2% Comcast Corp., Class A $ Ford Motor Co. (a) Home Depot, Inc. Ross Stores, Inc. The Gap, Inc. WABCO Holdings, Inc. (a) Consumer Staples - 7.0% CVS Caremark Corp. The Procter & Gamble Co. Tyson Foods, Inc., Class A Wal-Mart Stores, Inc. Energy - 18.3% Chevron Corp. Cimarex Energy Co. ConocoPhillips Exxon Mobil Corp. Halliburton Co. National Oilwell Varco, Inc. Occidental Petroleum Corp. Oneok, Inc. Financials - 13.7% ACE, Ltd. Ameriprise Financial, Inc. JPMorgan Chase & Co. PartnerRe, Ltd. Raymond James Financial, Inc. T. Rowe Price Group, Inc. Unum Group Health Care - 12.0% Amgen, Inc. (a) Bristol-Myers Squibb Co. Cardinal Health, Inc. Forest Laboratories, Inc. (a) Johnson & Johnson McKesson Corp. Medco Health Solutions, Inc. (a) Industrials - 12.5% 3M Co. Danaher Corp. General Electric Co. Tyco International, Ltd. Union Pacific Corp. United Technologies Corp. Materials - 2.2% International Flavors & Fragrances, Inc. Technology - 19.1% Apple, Inc. (a) Cisco Systems, Inc. Corning, Inc. Hewlett-Packard Co. IAC/InterActiveCorp. (a) IBM Corp. Intel Corp. Microsoft Corp. Oracle Corp. Texas Instruments, Inc. Telecommunications - 2.0% Verizon Communications, Inc. Total Common Stock (Cost $135,755,437) Total Investments - 99.0% (Cost $135,755,437)* $ Other Assets & Liabilities, Net – 1.0% Net Assets – 100.0% $ (a) Non-income producing security. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Investments $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDENSMALL CAP CORE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2011 (Unaudited) Shares Security Description Value Common Stock - 98.2% Consumer Discretionary - 12.8% Aeropostale, Inc. (a) Big Lots, Inc. (a) Cracker Barrel Old Country Store, Inc. Ruby Tuesday, Inc. (a) Sally Beauty Holdings, Inc. (a) The Warnaco Group, Inc. (a) Tupperware Brands Corp. Wolverine World Wide, Inc. Energy - 7.8% Cloud Peak Energy, Inc. (a) Complete Production Services, Inc. (a) CVR Energy, Inc. (a) Oil States International, Inc. (a) Financials - 15.5% American Financial Group, Inc. Aspen Insurance Holdings, Ltd. DuPont Fabros Technology, Inc. REIT Ezcorp, Inc., Class A (a) FBL Financial Group, Inc. Meadowbrook Insurance Group, Inc. National Health Investors, Inc. REIT ProAssurance Corp. (a) StanCorp Financial Group, Inc. World Acceptance Corp. (a) Health Care - 16.1% American Medical Systems Holdings, Inc. (a) Chemed Corp. Emergency Medical Services Corp. (a) Endo Pharmaceuticals Holdings, Inc. (a) Healthspring, Inc. (a) Impax Laboratories, Inc. (a) Kindred Healthcare, Inc. (a) Mednax, Inc. (a) Par Pharmaceutical Cos., Inc. (a) Viropharma, Inc. (a) Industrials - 15.5% Acacia Research Corp. (a) Amerco, Inc. (a) Chart Industries, Inc. (a) Crane Co. Deluxe Corp. EMCOR Group, Inc. (a) Genco Shipping & Trading, Ltd. (a) Powell Industries, Inc. (a) The Dolan Co. (a) Materials - 6.8% Buckeye Technologies, Inc. Cytec Industries, Inc. Rock-Tenn Co., Class A Schnitzer Steel Industries, Inc. Technology - 22.1% Anixter International, Inc. (a) Arris Group, Inc. (a) Brooks Automation, Inc. (a) CACI International, Inc., Class A (a) InterDigital, Inc. j2 Global Communications, Inc. (a) Magma Design Automation, Inc. (a) Power-One, Inc. (a) QLogic Corp. (a) Sanmina-SCI Corp. (a) Seachange International, Inc. (a) Silicon Laboratories, Inc. (a) TIBCO Software, Inc. (a) Veeco Instruments, Inc. (a) Utilities - 1.6% PNM Resources, Inc. Total Common Stock (Cost $41,846,085) Total Investments - 98.2% (Cost $41,846,085)* $ Other Assets & Liabilities, Net – 1.8% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Investments $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: May 10, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: May 10, 2011 By: /s/ Karen Shaw Karen Shaw, PrincipalFinancial Officer Date:
